PER CURIAM.
This bar disciplinary proceeding is before us on a referee’s report recommending that R. Bruce Jones, Jr. be found guilty of misconduct and recommending that Jones be suspended from the practice of law for six months. Neither The Florida Bar nor Jones has contested the referee’s report. We have jurisdiction pursuant to article V, section 15 of the Florida Constitution.
The referee found that Edward Bussey retained Jones to represent him in a personal injury action. Bussey had received $9,291.35 in medical services from a hospital, which filed a lien for that amount. Jones advised the attorney representing the hospital that he had received only $10,-000.00 for Bussey’s personal injuries. The hospital’s counsel agreed to settle the hospital’s claim against Bussey for $8,000.00. Jones had in fact received a $25,000.00 settlement on behalf of Bussey. Jones failed to pay the $8,000.00 settlement to the hospital until after the hospital filed suit *1385and obtained a default final judgment against Bussey for $9,291.35 plus costs.
Based upon the conduct summarized above, the referee recommended that Jones be found guilty of violating The Florida Bar Code of Professional Responsibility, Disciplinary Rule 1-102(A)(4), by engaging in conduct involving misrepresentation, and violating Disciplinary Rule 6-101(A)(3) by neglecting a legal matter entrusted to him. Because this conduct was cumulative to previous misconduct, the referee recommended that Jones be suspended from the practice of law for six months, with proof of rehabilitation required before reinstatement. The referee further recommended that such suspension be retroactive to the date of the initial referee hearing on February 17, 1984.
We approve the referee’s findings and recommendations. R. Bruce Jones, Jr. is suspended from the practice of law for a period of six months from February 17, 1984 and thereafter until he proves rehabilitation. Costs of these proceedings in the amount of $961.20 are taxed against Jones.
It is so ordered.
BOYD, C.J., and ADKINS, OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.